Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.


     XSEYER HOLDINGS CORP
     D/B/A XSEYER RECORDS

                     Plaintiff,
     vs.

     CAMERON LOUIS LAFOND AND
     IAN WADILL

                 Defendants.
     _______________________________/

                                            COMPLAINT

             Plaintiff, XSEYER HOLDINGS CORP D/B/A XSEYER RECORDS (hereinafter

     “XSEYER”), by and through the undersigned counsel does hereby file suit against

     CAMERON LOUIS LAFOND (“LAFOND”) and IAN WADILL (“WADILL”)

     (collectively “Defendants”) and in support thereof would say:

                                             OVERVIEW

             1.      This is a suit for: Breach of Contract; Declaratory Judgment regarding

     Defendants’ continuing obligations under the terms of the contract; and Request for

     Temporary and Permanent Injunctive Relief, based on Defendant’s failure to perform on

     the Contract. In the alternative, Plaintiff seeks relief under an unjust enrichment theory.

                                                THE PARTIES

             2.      Plaintiff, XSEYER is incorporated in the State of Nevada with a principal

     address in Broward County, Florida. Plaintiff conducts its business in the entertainment

     industry in Broward County, Florida.


                                                   1

                                            WOLFE LAW MIAMI
           175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 15



            3.      Defendant, CAMERON LOUIS LAFOND (LAFOND) is a resident of

     Maryland, who is a professional recording artist.

            4.      Defendant, IAN WADILL (WADILL), is a resident of North Carolina,

     who is a professional recording artist.

                                    JURISDICTION & VENUE

            5.      This Court has jurisdiction pursuant to 28 USC 1332, based upon diversity

     of citizenship and since the amount in controversy exceeds the sum of Seventy Thousand

     ($75,000.00) Dollars, exclusive of interest and costs.

            6.      Venue and jurisdiction are appropriate in Broward County based upon the

     parties’ consent as set forth in the Exclusive Recording and Artist Agreement attached

     hereto as Exhibit “A” (hereinafter referred to as the “Contract”), and because all of the

     causes of action described herein occurred in Broward County, Florida.

                                       COMMON ALLEGATIONS

            7.      On or about February 22, 2019, XSEYER and DEFENDANTS entered

     into the Contract.

            8.      Pursuant to the terms of the Contract, DEFENDANTS each pledged their

     exclusive services as a recording artist and composer to XSEYER for XSEYER’s

     exclusive benefit and so that XSEYER would be protected as it invested money in

     Defendants, and entered into discussions with distribution companies for the recordings

     that were contemplated to be made under the terms of Contract.

            9.      In exchange for the exclusive services to be provided to XSEYER,

     Defendants granted XSEYER the exclusive ownership of all rights, title and interest

     throughout the universe in and to the results and proceeds of Defendants’ services as


                                                  2

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 15



     explained throughout the Contract.

            10.      During the term of the Contract, XSEYER expended a substantial amount

     of time and in excess of $250,000.00, to develop Defendants as an artist, as part of a

     Band to be called EXET7, to record music and promote Defendants on social media and

     to various distributors.

            11.      During the term of the Contract, XSEYER expended a substantial amount

     of time and money to assist DEFENDANTS in complying with their recording

     commitment under the Contract, including paying for Defendants’ studio time, living

     expenses, and traveling expenses.

            12.      On or about early 2019, XSEYER was made aware that DEFENDANTS

     were then refusing to abide by the recording and performance scheduling, and their

     unwillingness to rehearse and prepare their live performance in a professional manner.

     Then XSEYER learned of Defendants’ intention to breach the Contract, by offering their

     services to companies other than to XSEYER.

            13.      On or about May 31, 2019, Defendant WADILL published on his social

     media that he had left EXET7 (in violation of the Contract) and was “with another band”.

     Both Defendants made it clear to XSEYER and to the remaining members of EXET7,

     that they would no longer comply with their obligations under the terms of the Contract.

            14.      In furtherance of the intent of the Contract XSEYER:

                  a. Incurred the costs of making recordings at a high end recording studio;

                  b. Incurred the costs of producing multiple promotional videos;

                  c. Developed a social media campaign;

                  d. Arranged for the Defendants and other members of the band, EXET7 to


                                                  3

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 15



                     have a promotional tour of more than 20 cities;

                  e. Arranged for the band to travel to New York to audition for and

                     ultimately, to sign a lucrative distribution contract with BFD, (a division

                     of Bob Frank Entertainment Group Inc.) a recording label in New York

                     distributed by Sony.

            15.      At no time did DEFENDANTS properly (and in accordance with the

     provision of the Contract) serve notice to XSEYER of XSEYER’s breach or of

     DEFENDANTS’ intent to terminate the Contract.

            16.      DEFENDANTS do not have the right to terminate or rescind the Contract

     without cause and without returning the consideration given to DEFENDANTS by

     XSEYER (which they have not done).

            17.      XSEYER has not breached the Contract.

            18.      DEFENDANTS has not informed XSEYER of any specific breach of the

     Contract or provided XSEYER with sixty (60) days to cure such purported (and currently

     unspecified) breach, as mandated by the Contract.

            19.      DEFENDANTS’ breach of the Contract prevents XSEYER from being

     able to profit off of the sound recordings, recoup advances, merchandise, live

     performances, and concerts, as contemplated by the Contract. Hence, XSEYER must

     remove Defendants’ name, likeness and voice from recordings and video previously

     made and replace same by another artist in order to mitigate it’s damages.

            20.      Further DEFENDANTS have not reimbursed XSEYER for its out-of-

     pocket costs and other consideration given to DEFENDANTS by XSEYER.

            21.      In all respects, XSEYER has complied with its obligations under the terms


                                                  4

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 15



     of the Contract.

             22.     On May 29, 2019 XSEYER placed Defendants on suspension as set forth

     on the Letters attached hereto as composite Exhibit “B” .

             23.     All conditions precedent to the filing of this action have occurred or have

     been waived.

             24.     On or about June, 2019, DEFENDANTS expressed to XSEYER that they

     each refused to comply with their continuing obligations to XSEYER under the terms of

     the Contract.

             25.     Upon information and belief, DEFENDANTS have either recorded new

     recordings, rendered their services as artists and/or written new compositions in direct

     violation of DEFENDANTS’ obligations to XSEYER under the terms of the Contract.

             26.     Upon information and belief, the recordings made by DEFENDANTS will

     exploit compositions (written by DEFENDANTS) which, pursuant to the Contract, is

     owned by XSEYER, without XSEYER’s permission.

                                  COUNT I - BREACH OF CONTRACT
                                            (vs. WADILL)

             XSEYER readopts and realleges the allegations contained in paragraph 1 through

     26 as if fully stated herein and further alleges:

             27.     This is a count for breach of the Contract by WADILL.

             28.     XSEYER performed all of its obligations under the terms of the Contract.

             29.     WADILL breached his obligations under the Contract and he stated that

     he would not in the future perform his obligations under the Contract by wrongfully

     attempting to terminate the Contract without cause, without providing XSEYER proper

     notice and without giving XSEYER proper time to cure any breach committed by

                                                   5

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 6 of 15



     XSEYER, by refusing perform his obligations under the express and implied provisions

     of the Contract by failing to appear for recording sessions, rehearsals and performances

     by stating that he would not appear for future performances by recording for other parties

     and by acting against the best interest of the band.

               30.     WADILL further breached the Contract by engaging with third parties to

     perform the services that were exclusively granted to XSEYER under the terms of the

     Contract.

               31.     As a result of WADILL’s breaches of the Contract, XSEYER has been

     damaged in that XSEYER will have to replace his name, image and performances from

     promotional material, recording and videos produced and paid for by the XSEYER.

               WHEREFORE, for the reasons set forth herein, XSEYER requests this Court to

     award compensatory damages, consequential damages and business losses in its favor

     and against WADILL, as a proximate result of WADILL’S failure to fulfill his

     obligations under the Contract, and such further relief this Court deems to be just and

     fair.

                               COUNT II - BREACH OF CONTRACT
                                             (vs. LAFOND)
               XSEYER readopts and realleges the allegations contained in paragraph 1 through

     26 as if fully stated herein and further alleges:

              32.     This is a count for breach of the Contract by LAFOND.

              33.      XSEYER performed all of its obligations under the terms of the Contract.

              34.      LAFOND breached his obligations under the Contract and he stated that

     he would not in the future perform his obligations under the Contract by wrongfully

     attempting to terminate the Contract without cause, without providing XSEYER proper


                                                     6

                                              WOLFE LAW MIAMI
             175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 7 of 15



     notice and without giving XSEYER proper time to cure any breach committed by

     XSEYER, by refusing perform his obligations under the express and implied provisions

     of the Contract by failing to appear for recording sessions, rehearsals and performances

     by stating that he would not appear for future performances by recording for other parties

     and by acting against the best interest of the band.

             35.     LAFOND further breached the Contract by engaging with third parties to

     perform the services that were exclusively granted to XSEYER under the terms of the

     Contract.

             36.     As a result of LAFOND’s breaches of the Contract, XSEYER has been

     damaged in that XSEYER will have to replace his name, image and performances from

     promotional material, recording and videos produced and paid for by the XSEYER.

             WHEREFORE, for the reasons set forth herein, XSEYER requests this Court to

     award compensatory damages, consequential damages and business losses in its favor

     and against LAFOND, as a proximate result of LAFOND’ failure to fulfill his obligations

     under the Contract, and such further relief this Court deems to be just and fair.

       COUNT III- DECLARATORY JUDGMENT REGARDING DEFENDANTS’
       CONTINUING OBLIGATIONS UNDER THE TERMS OF THE CONTRACT
                             (vs. WADILL)

             Plaintiff, readopts and realleges the allegations contained in paragraph 1 through

     26 as if fully stated herein and further alleges:

             37.     This is a count for declaratory relief pursuant to Florida Statute Chapter 86

     et seq against WADILL.

             38.     XSEYER and WADILL have an actual present, adverse and antagonistic

     interest in the subject matter of this action.


                                                      7

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 8 of 15



            39.     The antagonistic and adverse interest is all before the Court by proper

     process, and the relief sought is not for legal advice by the Court, nor to answer questions

     propounded from curiosity.

            40.     XSEYER intends to successfully to exploit the compositions made by

     WADILL under the terms of the Contract through the end of the term, so that XSEYER

     can recoup its investment and earn a profit. WADILL has demonstrated an inability and

     he has stated his unwillingness to fulfill his obligations under the Contract. Specifically,

     WADILL appears unwilling to be bound by any provisions that stipulate

     DEFENDANTS’ exclusive services as a recording artist and composer to XSEYER.

            41.     Plaintiff would like to continue to work with WADILL to provide

     exclusive services in connection with WADILL’s profession as a recording artist and as a

     composer; however, XSEYER cannot do so because WADILL has failed to perform his

     obligations and respect of his duties under the terms of the Contract.

            42.     XSEYER requests that this Court declare that WADILL: 1) continues to

     be bound by the Contract; 2) is obligated to perform exclusively for XSEYER on the

     promises he made upon execution of same; 3) is prohibited from entering into any third-

     party contracts contemplating his services as a recording artist and/or composer; 4) may

     not enter into any agreement with a distributor without XSEYER’s approval of the

     negotiations concerning same; and 5) WADILL cannot enter into a license agreement or

     sale agreement regarding any of his compositions because they are owned by XSEYER.

            43.     Since XSEYER is uncertain as to WADILL’s continuing obligations to

     XSEYER, and XSEYER’s continuing obligations to WADILL, and since WADILL has

     refused to reimburse XSEYER for out-of-pocket expenses in addition to making it clear


                                                  8

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 9 of 15



     that WADILL does not intend to pay XSEYER any fees pursuant to the terms of the

     Contract, there is an actual controversy. Plaintiff has no adequate remedy at law.

             WHEREFORE, for the reasons set forth herein, XSEYER requests that this

     Court enter an Order that the Contract is valid and in-effect, and that WADILL continues

     to owe XSEYER his exclusive services as a recording artist and composer, and that

     XSEYER is the owner of all compositions written by WADILL pursuant to the terms of

     the Contract.

       COUNT IV- DECLARATORY JUDGMENT REGARDING DEFENDANTS’
       CONTINUING OBLIGATIONS UNDER THE TERMS OF THE CONTRACT
                             (vs. LAFOND)

             Plaintiff, readopts and realleges the allegations contained in paragraph 1 through

     26 as if fully stated herein and further alleges:

             44.     This is a count for declaratory relief pursuant to Florida Statute Chapter 86

     et seq against LAFOND.

             45.     XSEYER and LAFOND have an actual present, adverse and antagonistic

     interest in the subject matter of this action.

             46.     The antagonistic and adverse interest is all before the Court by proper

     process, and the relief sought is not for legal advice by the Court, nor to answer questions

     propounded from curiosity.

             47.     XSEYER intends to exploit the compositions made by LAFOND under

     the terms of the Contract through the end of the term, so that XSEYER can recoup its

     investment and earn a profit. LAFOND has demonstrated an inability and he has stated

     his unwillingness to fulfill his obligations under the Contract. Specifically, LAFOND

     appears unwilling to be bound by any provisions that stipulate LAFOND’s exclusive


                                                      9

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 10 of 15



      services as a recording artist and composer to XSEYER.

             48.      Plaintiff would like to continue to work with LAFOND to provide

      exclusive services in connection with LAFOND’s profession as a recording artist and as a

      composer; however, XSEYER cannot do so because LAFOND has failed to perform his

      obligations and respect of his duties under the terms of the Contract.

             49.      XSEYER requests that this Court declare that LAFOND: 1) continues to

      be bound by the Contract; 2) is obligated to perform exclusively for XSEYER on the

      promises he made upon execution of same; 3) is prohibited from entering into any third-

      party contracts contemplating his services as a recording artist and/or composer; 4) may

      not enter into any agreement with a distributor without XSEYER’s approval of the

      negotiations concerning same; and 5) LAFOND cannot enter in a licensing or sale

      agreement regarding any of his compositions because they are owned by XSEYER.

             50.      Since XSEYER is uncertain as to LAFOND’s continuing obligations to

      XSEYER, and XSEYER’s continuing obligations to LAFOND, and since LAFOND has

      refused to reimburse XSEYER for out-of-pocket expenses in addition to making it clear

      that LAFOND does not intend to pay XSEYER any fees pursuant to the terms of the

      Contract, there is an actual controversy. Plaintiff has no adequate remedy at law.

             WHEREFORE, for the reasons set forth herein, XSEYER requests that this

      Court enter an Order that the Contract is valid and in-effect, and that LAFOND continues

      to owe XSEYER his exclusive services as a recording artist and composer, and that

      XSEYER is the owner of all compositions written by LAFOND pursuant to the terms of

      the Contract.




                                                   10

                                            WOLFE LAW MIAMI
           175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 11 of 15



                            COUNT V-REQUEST FOR TEMPORARY
                            AND PERMANENT INJUNCTIVE RELIEF
                                      (VS. WADILL)

               XSEYER readopts and realleges the allegations contained in paragraph 1 through

      26 as if fully stated herein and further alleges:

               51.    This is a count for temporary and permanent injunctive relief to prevent

      WADILL from working with any company in the entertainment and music industry until

      WADILL agrees to comply with and fully performs with the Contract, and to prevent

      WADILL from placing or licensing any composition owned by XSEYER with any third-

      party.

               52.    WADILL is bound by an enforceable Contract between XSEYER and

      WADILL. XSEYER has incurred costs based on providing recording artist-related

      services to WADILL. XSEYER has attempted to enforce the Contract, and WADILL

      has refused to perform on the promises he made per the Contract.

               53.    Pursuant to the Contract, WADILL and XSEYER agreed that an

      injunction is one of the appropriate remedies as a result of WADILL’s breach.

               54.    As a result of WADILL’s actions as described herein, XSEYER has been

      irreparably harmed and will indefinitely be unable to profit off of WADILL’s monetary

      success in the entertainment industry, including but not limited by way of any distribution

      agreements that WADILL’s enters into in the future.

               55.    XSEYER has no adequate remedy at law because monetary relief will not

      adequately compensate Plaintiff for it’s lack of credit and other benefits that having a

      successful artist within it’s company would actually provide.




                                                    11

                                            WOLFE LAW MIAMI
           175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 12 of 15



                56.     A temporary and permanent injunction will serve the public interests to

      prevent WADILL from entering into any entertainment industry contract in violation of

      the Contract.

                WHEREFORE, for the reasons set for the herein, XSEYER asks this Honorable

      Court to enter a temporary and permanent injunction restraining and preventing

      WADILL from granting his recording services, name, image and likeness and/or

      compositions to a third-party in the entertainment and music industries, until WADILL

      complies with the terms of the Contract and grants such further relief as may be fair and

      just.

                              COUNT VI-REQUEST FOR TEMPORARY
                              AND PERMANENT INJUNCTIVE RELIEF
                                        (VS. LAFOND)

                XSEYER readopts and realleges the allegations contained in paragraph 1 through

      26 as if fully stated herein and further alleges:

                57.     This is a count for temporary and permanent injunctive relief to prevent

      LAFOND from working with any company in the entertainment and music industry until

      LAFOND agrees to comply with and fully performs and to prevent LAFOND from

      placing any composition owned by XSEYER with any third-party.

                58.     LAFOND is bound by an enforceable Contract between XSEYER and

      LAFOND. XSEYER has incurred costs based on providing recording artist-related

      services to LAFOND. XSEYER has attempted to enforce the Contract, and LAFOND

      has refused to perform on the promises he made per the Contract.

                59.     Pursuant to the Contract, LAFOND and XSEYER agreed that an

      injunction is one of the appropriate remedies as a result of LAFOND’s breach.


                                                      12

                                               WOLFE LAW MIAMI
              175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 13 of 15



                60.     As a result of LAFOND’s actions as described herein, XSEYER has been

      irreparably harmed and will indefinitely be unable to profit off of LAFOND’s monetary

      success in the entertainment industry, including but not limited by way of any distribution

      agreements that LAFOND enters into in the future.

                61.     XSEYER has no adequate remedy at law because monetary relief will not

      adequately compensate Plaintiff for it’s lack of credit and other benefits that having a

      successful artist within it’s company would actually provide.

                62.     A temporary and permanent injunction will serve the public interests to

      prevent LAFOND from entering into any entertainment industry contract in violation of

      the Contract.

                WHEREFORE, for the reasons set for the herein, XSEYER asks this Honorable

      Court to enter a temporary and permanent injunction restraining and preventing

      LAFOND from granting his recording services, name, image and likeness and/or his

      compositions to a third-party in the entertainment and music industries, until LAFOND

      complies with the terms of the Contract and grants such further relief as may be fair and

      just.

                                 COUNT VII-UNJUST ENRICHMENT
                                          (vs. WADILL )

                XSEYER readopts and realleges the allegations contained in paragraph 1 through

      26 as if fully stated herein and further alleges:

                63.     This is a count for unjust enrichment, pled in the alternative to the count

      for breach of contract.

                64.     XSEYER presented WADILL to record companies and attempted to

      obtain distribution agreements through negotiations for WADILL’s benefit.

                                                      13

                                               WOLFE LAW MIAMI
              175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 14 of 15



              65.     XSEYER financially backed WADILL to produce recordings required

      under Recording Commitment provision of the Contract, for WADILL benefit.

              66.    WADILL knew of the benefits that resulted from XSEYER’s efforts.

              67.    WADILL accepted the benefits that followed from XSEYER’s efforts.

              68.     It would be inequitable for the WADILL to retain such benefits without

      providing fair compensation.

              WHEREFORE, for the reasons set forth herein, XSEYER requests that this Court

      find a contract implied in law and award an appropriate remedy against WADILL and in

      the Plaintiff’s favor and against WADILL for being unjustly enriched.

                                COUNT VIII-UNJUST ENRICHMENT
                                         (vs. LAFOND)

              XSEYER readopts and realleges the allegations contained in paragraph 1 through

      26 as if fully stated herein and further alleges:

              69.     This is a count for unjust enrichment pled in the alternative to the count

      for breach of contract.

              70.     XSEYER presented LAFOND to record companies and attempted to

      obtain distribution agreements through negotiations for LAFOND’s benefit.

              71.     XSEYER financially backed LAFOND to produce recordings required

      under Recording Commitment provision of the Contract, for LAFOND benefit.

              72.     LAFOND knew of the benefits that resulted from XSEYER’s efforts.

              73.     LAFOND accepted the benefits that followed from XSEYER’s efforts.

              74.     It would be inequitable for the LAFOND to retain such benefits without

      providing fair compensation.



                                                    14

                                            WOLFE LAW MIAMI
           175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
Case 1:19-cv-22755-KMW Document 1 Entered on FLSD Docket 07/03/2019 Page 15 of 15



             WHEREFORE, for the reasons set forth herein, XSEYER requests that this Court

      find a contract implied in law and award an appropriate remedy against LAFOND and in

      the Plaintiff’s favor and against LAFOND for being unjustly enriched.

                                    Respectfully submitted, this 2nd day of July 2019, by:

                                            WOLFE LAW MIAMI, P.A.
                                            Attorneys for Plaintiff
                                            175 SW 7th Street, Suite 2410
                                            Miami, FL 33130
                                            Phone: 305.384.7370
                                            Fax:    305.384.7371




                                            By:
                                                    RICHARD C. WOLFE
                                                    Florida Bar No.: 355607
                                                    rwolfe@wolfelawmiami.com




                                                  15

                                           WOLFE LAW MIAMI
          175 SW 7th Street ∙ Suite 2410 ∙ Miami, FL 33130 ∙ T. 305.384.7370 ∙ F: 305.384.7371
